
	
		III
		111th CONGRESS
		1st Session
		S. RES. 269
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2009
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Bingaman, Mrs. Hutchison, Mr.
			 Cornyn, Mr. Lieberman,
			 Mr. Udall of New Mexico,
			 Mr. Udall of Colorado,
			 Mr. Schumer, Mrs. Gillibrand, Mr.
			 Levin, Mr. Casey, and
			 Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September
		  20, 2009, as National Hispanic Serving Institutions
		  Week.
	
	
		Whereas Hispanic Serving Institutions play an important
			 role in educating Hispanic students and helping them contribute to the economic
			 vitality of this Nation;
		Whereas there are approximately 268 Hispanic Serving
			 Institutions currently in operation in the United States;
		Whereas Hispanic Serving Institutions are actively
			 involved in stabilizing and improving their local communities;
		Whereas celebrating the vast contributions of Hispanic
			 Serving Institutions adds to the strength and culture of our Nation; and
		Whereas the achievements and goals of Hispanic Serving
			 Institutions are deserving of national recognition: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 achievement and goals of Hispanic Serving Institutions across this
			 Nation;
			(2)designates the
			 week beginning September 20, 2009, as National Hispanic Serving
			 Institutions Week; and
			(3)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic Serving Institutions.
			
